Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 1 of 30 PageID #: 2530
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 2 of 30 PageID #: 2531


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


 ALLA MEDVEDEVA,
 Individually and on Behalf of All Others
 Similarly Situated,

                                        Plaintiff,            Case No. 17-cv-5739-LB


                        v.

 ASSISTCARE HOME HEALTH SERVICES
 LLC (d/b/a PREFERRED HOME CARE OF
 NEW YORK),

                                      Defendant.


  FINAL AMENDED CLASS ACTION SETTLEMENT AGREEMENT AND RELEASE

        This Final Amended Class Action Settlement Agreement and Release (the “Agreement”)
is entered into by and between Plaintiff (as hereinafter defined) and the class of individuals she
seeks to represent (as hereinafter defined) and Defendant (as hereinafter defined) (together, “the
Parties”).

                                           RECITALS

        WHEREAS, the Parties have agreed to the settlement of all claims encompassed by
Plaintiff’s Class and Collective Action Complaint, ECF No. 1 (the “Complaint”);

        WHEREAS, the purpose of this Agreement is to settle fully and finally all claims between
Plaintiff and Defendant and any claims as amongst the Parties as of the date of this Agreement
subject to court approval, including all claims asserted in the Litigation (as hereinafter defined);

        WHEREAS, the Parties to this Agreement, after having (i) litigated Plaintiff’s claims for
three years; (ii) engaged in substantial discovery, including written discovery, the production and
analysis of hundreds of thousands of payroll, time and other electronic data and documents and
numerous interviews with Plaintiff, Class Members, and potential witnesses; (iii) prepared and
exchanged, in connection with the three mediations and settlement conferences described below,
numerous comprehensive reports on liability and damages; (iv) conducted extensive motion
practice, including multiple court hearings; (v) undertaken preparations for proceedings on
conditional and class certification, summary judgment, trial, and appeals; and (vii) engaged in
three arms-length mediations (two with the assistance of a noted third-party mediator and one with
the assistance of an experienced Federal Magistrate Judge) over the course of more than eleven
months, have now reached an agreement providing for a resolution of Plaintiffs’ and the Class
Members’ claims;
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 3 of 30 PageID #: 2532


        WHEREAS, Plaintiff filed her Class and Collective Action Complaint on September 29,
2017;

       WHEREAS, during the spring and summer of 2018, the Parties briefed Plaintiff’s FLSA
conditional certification motion and Defendant’s motion to dismiss.

       WHEREAS, during the spring and summer of 2018, the Parties agreed to participate in a
mediation regarding the possibility of a voluntary resolution of the claims asserted in the Litigation
and agreed to toll the limitations period on the claims at issue in the Litigation, and entered into
two confidentiality agreements to facilitate the exchange of information and payroll data;

         WHEREAS, during summer and remainder of 2018, the Parties engaged in extensive pre-
mediation discovery, including, but not limited to, preparing numerous comprehensive reports on
liability and damages issues including analyzing with the assistance of technical and subject matter
experts hundreds of thousands of confidential time and payroll records of the more than 12,000
Class Members (as hereinafter defined) over a seven year period;

        WHEREAS, on January 30, 2019, the Parties participated in an 8+-hour mediation at the
offices of Martin F. Scheinman, Esq., a mediator experienced in wage and hour class and collective
actions. At the conclusion of the mediation session, the parties were unable to reach agreement on
the terms of a settlement;

       WHEREAS, the mediator recommended that the parties exchange further confidential pre-
mediation discovery, and such exchanges were made and analyzed by Plaintiff’s counsel and their
technical and subject matter experts in the spring of 2019;

      WHEREAS, on March 30, 2019, Defendants consented to the conditional certification of
an FLSA collective, and on May 23, 2019 the Parties held a settlement conference with the
Honorable Magistrate Judge Lois Bloom;

        WHEREAS, following the May 23, 2019 settlement conference with Judge Bloom the
Parties scheduled a third mediation session with Mr. Scheinman, and in advance of the mediation
engaged in additional research and analysis and prepared lengthy supplemental pre-mediation
submissions;

        WHEREAS, following a full day mediation with Mr. Scheinman on July 2, 2019, and
conferences with Mr. Scheinman on July 17 and Judge Bloom on July 11 and July 22, 2019 the
Parties announced that they had reached a tentative settlement in this matter;

        WHEREAS, in the summer and fall of 2019 the parties engaged in extensive and protracted
negotiations regarding the material settlement terms, including through multiple rounds of
negotiations among counsel and numerous interventions by Mr. Scheinman, including mediation
conferences with Mr. Scheinman on August 18 and 21, and September 18, 20, 24, 26, 27, October
2, 7, 22, 28, 30, 31, and November 7, 13, and 18;

        WHEREAS, on November 12, 2019 the parties executed a memorandum of understanding
setting forth the material settlement terms;

       WHEREAS, the parties then spent the period from December 2019 to May 2020
negotiating the final settlement terms. As with all prior settlement negotiations, these discussions

                                                  2
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 4 of 30 PageID #: 2533


were vigorous and included comprehensive written correspondence and meet and confers among
counsel on December 6, January 7, 14, 30, February 9, 17, 19, 20, 26, 28, March 2–6, 10–12, 26,
27, 30, April 3, 7, 8, 10, 13, 16, 17, 20, 24, and 26. The parties also attended a telephonic
mediation/arbitration with Mr. Scheinman on March 6 to attempt to resolve certain remaining
disputes. During this same period, the parties had multiple settlement status conferences with
Judge Bloom, including on December 12, January 31, February 20, March 11, April 10, and April
20. In connection with these court conferences, on February 20, 2020 the parties consented to the
jurisdiction of Judge Bloom for all further proceedings (ECF No. 81) and provided Judge Bloom
with two draft settlement agreements and an exhaustively researched and comprehensively written
report responding to issues the Court raised during the April 10 conference, ECF No. 84;

        WHEREAS, on May 13 and 14 the parties’ executed an earlier version of this Agreement
and began negotiating a proposed notice of class action settlement, negotiating the design of the
envelope containing the notice, negotiating a proposed preliminary approval order, and selecting
a settlement administrator;

       WHEREAS, the parties’ negotiations regarding the notice, notice envelope, and proposed
preliminary approval order were hard-fought and included multiple meet and confers and the
exchange of draft documents in May and June of 2020, which required an extension of court
deadlines, ECF No. 91;

        WHEREAS, the parties’ were unable to reach agreement on the proposed notice of class
action settlement and submitted competing proposals to Judge Bloom, ECF No. 92;

        WHEREAS, following Defendant’s review and approval of the proposed preliminary
approval order and Plaintiffs’ preliminary approval memorandum, on June 26, 2020 Plaintiffs’
filed her initial motion for preliminary approval of the class and collective action settlement and
related relief, ECF No. 93–95;

       WHERAS, on July 6, 2020 counsel for the Plaintiffs in Gonzalez de Fuente et al. v.
Preferred Home Care of New York, LLC, et al., No. 18-cv-6749-AMD-PK filed a motion to
intervene to seek several revisions to the parties’ settlement, which set off a flurry of tripartite
discussions and lengthy negotiations, including comprehensive filings on July 17, 21, and 22 (ECF
Nos. 113–17, followed by a two-hour telephonic conference before Judge Bloom on July 23;

        WHEREAS, at the July 23 conference Judge Bloom ordered the parties’ and counsel for
the Gonzalez Plaintiffs to redouble their settlement efforts but ordered the litigation to resume on
a parallel track, see July 27, 2020 Electronic Order;

       WHEREAS, on July 31 following a status report from Defendant the Court stayed further
proceedings and assisted the parties and the Gonzalez Plaintiffs at lengthy conferences on August
6 and 24, and September 10 and 22;

       WHERAS, during this same period the parties and the Gonzalez Plaintiffs worked daily to
reach agreement on the outstanding issues, including via written correspondence, the exchange of
various draft documents, and conference calls, which resulted in the Gonzalez Plaintiffs
withdrawing their motion to intervene on September 28, 2020, ECF No. 131;

       WHEREAS, during this same period the parties began discussing and testing various
proposals regarding their proposed allocation formula as well as additional proposals regarding

                                                 3
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 5 of 30 PageID #: 2534


issues raised by Judge Bloom during the September 10 conference, which proposals included the
extensive compilation and review of data on proposed and anticipated distributions to the members
of the proposed Rule 23 Class; and

        WEHEREAS, at conferences on October 6 and 8 Judge Bloom provided guidance on the
parties’ respective proposals for resolving their remaining differences and the parties reached
compromises on all outstanding issues.

       WHEREAS, Defendant denies that it violated or has violated on a prospective basis since
commencement of the lawsuit any statute, law, regulation or rule of law, or is liable or owes
damages to anyone with respect to the alleged facts or causes of action asserted in the Litigation.
Nonetheless, without admitting or conceding any fault, wrongdoing, liability or damages,
Defendant has agreed to settle the Litigation on the terms and conditions set forth in this
Agreement, to avoid the burden, expense, and uncertainty of continuing the Litigation;

         WHEREAS, Class Counsel has thoroughly analyzed and evaluated the merits of the claims
made against Defendant in the Litigation, obtained and reviewed documents relating to
Defendant’s compensation policies, and analyzed voluminous payroll data, and based on their
analysis and evaluation of a number of factors, recognizing the substantial risks of continued
litigation with respect to certain claims, including the possibility that the Litigation, if not settled
now, might result in no recovery or may result in a recovery that is less favorable to Plaintiff and
Class Members, and that would not occur for several years, Class Counsel is satisfied that the
terms and conditions of this Agreement are fair, reasonable, and adequate and that this Agreement
is in the best interests of Class Members;

        WHEREAS, the Parties understand, acknowledge, and agree that this Agreement
constitutes the compromise of disputed claims and that it is their mutual desire and intention that
Plaintiff’ and Class Members’ claims be settled and dismissed, on the merits and with prejudice,
subject to and according to the terms and conditions contained in this Agreement.

        NOW, THEREFORE, in consideration of the mutual covenants and promises set forth in
this Agreement, as well as the good and valuable consideration provided for herein, the Parties
agree to a full and complete settlement of the Litigation on the following terms and conditions:

1.     DEFINITIONS

       The defined terms set forth herein shall have the meanings ascribed to them below.

1.1    Agreement. “Agreement” shall mean this Final Amended Class Action Settlement
       Agreement and Release.

1.2    Bar Date. “Bar Date” means the date by which any Class Member must opt-out from the
       settlement, or object to the settlement. The Bar Date shall be sixty (60) days after the initial
       mailing of the Notice by the Settlement Administrator.

1.3    Class Counsel. “Class Counsel” shall mean Wittels McInturff Palikovic, and Hymowitz
       Law Group, PLLC. For the purposes of providing any notices required under this
       Agreement, Class Counsel shall refer to Steven L. Wittels and J. Burkett McInturff of
       Wittels McInturff Palikovic.


                                                   4
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 6 of 30 PageID #: 2535


1.4    Class Members. “Class Members” shall mean all FLSA Collective Members and all Rule
       23 Class Members, as defined below.

1.5    Court. “Court” shall mean the United States District Court for the Eastern District of New
       York.

1.6    Covered Period. “Covered Period” shall mean the period from September 29, 2011
       through the date the Plaintiff files the Preliminary Approval Motion.

1.7    Defendant. “Defendant” shall mean Assistcare Home Health Services LLC (d/b/a
       Preferred Home Care of New York and Preferred Home Care of New York LLC).

1.8    Defendant’s Counsel. “Defendant’s Counsel” shall mean Naness, Chaiet & Naness, LLC.
       For the purposes of providing any notices required under this Agreement, Defendant’s
       Counsel shall refer to William Matthew Groh of Naness, Chaiet & Naness, LLC.

1.9    Effective Date. The “Effective Date” is the date on which this Agreement becomes
       effective, which shall mean thirty (30) days following the Court’s Order Granting Final
       Approval of the settlement if no appeal is taken, or if an appeal is taken from the Court’s
       Order Granting Final Approval of the settlement, ten (10) days following the date on which
       the Court enters a Final Order and Judgment after resolving any appeals, whichever is later.

1.10   Escrow Account. “Escrow Account” shall mean the qualified settlement fund established
       by the Defendant or the Settlement Administrator and the resulting interest-bearing
       accounts(s) controlled by the Settlement Administrator.

1.11   Fairness Hearing. “Fairness Hearing” shall mean the hearing on the motion for judgment
       and final approval.

1.12   Final Order and Judgment: “Final Order and Judgment” shall mean the final order and
       judgment issued by the Court as further set forth in Section 3.10.

1.13   FLSA Collective; FLSA Collective Members. “FLSA Collective” shall mean all
       individuals who have been employed by Defendant as Home Health Care Attendants which
       term shall include, but not be limited to, hourly Home Care Aides, Home Health Aides,
       Home Health Attendants, Home Attendants, Personal Care Aides, Personal Care
       Assistants, Personal Assistants Unskilled, Personal Assistants performing consumer
       directed personal assistance (CDPAPs), Live-in Home Health Care Attendants, private pay
       Home Health Care Attendants, and all others providing home care services, at any time
       since September 29, 2014 through the date Plaintiff files the Preliminary Approval Motion.
       “FLSA Collective Members” are individual members of the FLSA Collective.

1.14   Individual Settlement Amount. “Individual Settlement Amount” shall mean the amount
       payable to each Class Member pursuant to Section 4.1 of this Agreement.

1.15   Litigation. “Litigation” shall mean the claims represented in the Complaint alleging
       violations of the FLSA, New York Labor Law (NYLL),wage and hour laws of New York,
       and Public Health Law § 3614-c (commonly known as the “Wage Parity Law”) as well as
       breach of contract, third-party beneficiary, and unjust enrichment claims and any other



                                                5
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 7 of 30 PageID #: 2536


       claims based on the facts set forth in the Complaint, in law or equity, and captioned
       Medvedeva v. Assistcare Home Health Services LLC, No. 17-cv-5739-LB (E.D.N.Y).

1.16   Net Settlement Fund. “Net Settlement Fund” shall mean the remainder of the Settlement
       Fund after deductions for the settlement administration fees and costs as described in
       Section 4.1, Court-approved service award to Plaintiff as described in Section 4.7, Court-
       approved attorneys’ fees and costs as described in Section 4.6, any fees associated with
       investing and liquidating the Settlement Fund as described in Section 4.1, and any taxes
       incurred directly or indirectly as a result of investing the Settlement Fund, and a $150,000
       Reserve Fund to cover errors and omissions in the calculation of Class Members’
       individual shares of the settlement.

1.17   Notice. “Notice” shall mean the notices of settlement of the class/collective action lawsuit
       and fairness hearing negotiated by the Parties and approved by the Court.

1.18   Order Granting Final Approval. “Order Granting Final Approval” shall mean the final
       Order entered by the Court after the Fairness Hearing, consistent with this Agreement.

1.19   Order Granting Preliminary Approval. “Order Granting Preliminary Approval” shall
       mean the Order entered by the Court preliminarily approving, inter alia, the terms and
       conditions of this Agreement, the manner and timing of providing notice to Class Members,
       and the time period for opt-outs and objections, consistent with this Agreement.

1.20   Parties. “Parties” shall mean Plaintiff and Defendant.

1.21   Plaintiff. “Plaintiff” shall refer to Plaintiff Alla Medvedeva and shall also include any and
       all representatives, heirs, administrators, executors, beneficiaries, agents, and assigns of
       such individual, as applicable and without limitation.

1.22   Releasees. “Releasees” shall mean Defendant, as defined herein, and any related present
       and former parent companies, subsidiaries, related or affiliated companies, and their
       respective owners, shareholders, officers, directors, employees, members, managers,
       consultants, insurers, fiduciaries, trustees, employee benefit plan administrators, agents,
       attorneys, insurers, successors and assigns, and all persons or entities acting by, through,
       under or in concert with any of them, and any individual or entity which could be jointly
       liable with any of them.

1.23   Reserve Fund. “Reserve Fund” shall mean the $150,000 reserved from the Settlement
       Fund identified above to address errors and omission in the calculation of Class Members’
       individual shares of the settlement, including but not limited to (a) claims from individuals
       claiming to be Class Members but not identified as such by Defendant, (b) Class Members
       who correctly challenge their share of the Maximum Settlement, and (c) Class Members
       who have reasonable explanations for not having timely cashed a settlement check. The
       Reserve Fund shall be deposited in an interest-bearing account and shall remain open only
       through the 18-month anniversary date of the Effective Date, upon which time all funds
       not distributed from the Reserve Fund shall be returned to Defendant.

1.24   Rule 23 Class; Rule 23 Class Members. “Rule 23 Class” shall mean all individuals who
       have been employed by Defendant as Home Health Care Attendants, which term shall
       include, but not be limited to, hourly Home Care Aides, Home Health Aides, Home Health

                                                6
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 8 of 30 PageID #: 2537


       Attendants, Home Attendants, Personal Care Aides, Personal Care Assistants, Personal
       Assistants Unskilled, Personal Assistants performing consumer directed personal
       assistance (CDPAPs), Live-in Home Health Care Attendants, private pay Home Health
       Care Attendants, and all others providing home care services, at any time during the
       Covered Period. “Rule 23 Class Members” are individual members of the Rule 23 Class.

1.25   Settlement Administrator. “Settlement Administrator” shall mean Arden Claims
       Services (or such other claims administrator as acceptable to the parties), which is the entity
       selected by the Parties to provide notice to the Class and administer payment to Class
       Members.

1.26   Settlement Fund. “Settlement Fund” shall mean the Maximum Settlement amount of
       USD Six Million, Five Hundred Thousand Dollars and No Cents ($6,500,000.00) and will
       include the Settlement Administrator’s fee and all Service Awards and Class Counsel
       Attorney’s Fees and Costs awarded by the Court plus any interest accrued as provided in
       Section 4.1. Under no circumstances will Defendant pay more than the Maximum
       Settlement amount, except that Defendant will be responsible for paying its portion of any
       applicable employment taxes, including but not limited to FICA taxes obligations.

2.     JOINT STIPULATION TO CERTIFICATION OF SETTLEMENT CLASS AND
       COLLECTIVE

2.1    The Parties stipulate that the applicable requirements are satisfied and that the Rule 23 Class
       may be certified as a class action pursuant to Federal Rule of Civil Procedure 23 and the
       FLSA Collective may be certified as a collective action pursuant to 29 U.S.C. § 216(b),
       subject to Court approval for settlement purposes only in accordance with the terms of this
       Agreement and without prejudice to Defendants’ right to contest class or collective
       certification in the event that this Agreement fails to become effective. If the Effective Date
       does not occur, Defendant reserves all rights to object to any subsequent motion to certify a
       class or collective in this Litigation, and no representation or concession made in connection
       with the settlement or this Agreement shall be considered law of the case or an admission
       by Defendant or to have any kind of preclusive effect against Defendant or to give rise to
       any form of estoppel or waiver by Defendant in this Litigation.

2.2    The Parties agree, subject to Court approval, that Class Counsel shall be appointed counsel
       for the Rule 23 Class and FLSA Collective, for settlement purposes only in accordance
       with the terms of this Agreement and without prejudice to Defendant’s right to contest the
       appointment in the event that this Agreement fails to become effective.

3.     SETTLMENT APPROVAL AND CLASS NOTICE

3.1    Settlement Administrator’s Responsibilities. The Settlement Administrator shall be
       responsible for the following duties:

       (A)    Creating and maintaining a database of names, addresses, and other contact and
              identifying information of Class Members in accordance with information provided
              by Defendant in a usable electronic format. This shall be accomplished before
              mailing the Notice.



                                                 7
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 9 of 30 PageID #: 2538


      (B)    Establishing a toll-free telephone number that Class Members can call to request
             an additional copy of the Notice be sent to them by mail or email and obtain
             additional information regarding the settlement. This shall be accomplished before
             mailing the Notice.

      (C)    Printing and mailing the Notice to Class Members.

      (D)    Compiling address information for re-sending any Notices returned as
             undeliverable.

      (E)    Processing valid and timely requests to opt-out of the settlement or objections to the
             settlement.

      (F)    Calculating Class Members’ share of installments from the Net Settlement Fund
             (pursuant to the formula outlined in Section 4.1).

      (G)    Cutting and mailing checks to Class Members as provided herein.

      (H)    Issuing additional sums to Class Members from the Reserve Fund to correct errors
             and omissions in the settlement process, as the Settlement Administrator deems
             appropriate.

3.2   Cooperation with the Settlement Administrator. The Parties agree to cooperate with the
      Settlement Administrator and assist it in any way possible in administering the settlement
      described herein as approved by the Court.

3.3   Preliminary Approval by the Court. After this Agreement is executed, on or before
      November 6, 2020, unless otherwise agreed, Plaintiff anticipates submitting to the Court a
      motion for preliminary approval of the settlement (“Preliminary Approval Motion”). In
      the Preliminary Approval Motion, Class Counsel will inform the Court of the intended
      process to obtain a “Final Order and Judgment” that will, among other things: (a) approve
      the settlement as fair, adequate and reasonable; (b) incorporate the terms of the Release, as
      described herein; (c) authorize the payments to Class Members; (d) award a service award
      to Plaintiff; (e) award Class Counsel attorneys’ fees and costs; and (f) dismiss the Litigation
      with prejudice.

3.4   The Preliminary Approval Motion. In connection with the Preliminary Approval
      Motion, Plaintiff will submit to the Court, among other things: (a) proposed notice of
      settlement of the class/collective action lawsuit and fairness hearing, and (b) a proposed
      Order Granting Preliminary Approval. Plaintiff will provide Defendant the opportunity to
      review items (a) and (b) above prior to their submission and should the parties disagree on
      content, after good faith efforts at resolution, any remaining issues will be promptly
      meditated by Martin F. Scheinman. The Parties will work together diligently and in good
      faith to obtain preliminary and final approval expeditiously. The Preliminary Approval
      Motion will seek the setting of dates for Rule 23 Class Members to opt-out, objections, and
      the Fairness Hearing. Defendant will not oppose the Preliminary Approval Motion unless
      inconsistent with this Agreement.

3.5   Denial of Preliminary Approval. If the Court denies the Motion for Preliminary
      Approval, then the Parties agree to jointly seek reconsideration of the ruling or seek Court

                                                8
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 10 of 30 PageID #: 2539


       approval of a renegotiated settlement. Should reconsideration and/or the Parties’ attempt
       to secure Court approval of a renegotiated settlement be denied, this Agreement will not
       become effective and the Parties will return to litigation.

 3.6   Class and Collective Action Notice.

       (A)    The Notice shall be consistent with the guidelines of the Federal Judicial Center
              and shall be both in English and in the employee’s primary language (where
              available from Defendant’s records or based on the Parties’ good faith
              determination). The Settlement Administrator shall provide for all necessary
              translations of the Notice and the costs of such translations shall be included in the
              Settlement Administrator’s fee.

       (B)    Within fifteen (15) days after the Order Granting Preliminary Approval, Defendant
              will provide the Settlement Administrator and Class Counsel the following
              information for all Class Members: full name, social security number, last known
              address, phone number, job position, primary language (where available from
              Defendant’s records or based on the Parties’ good faith determination) and weeks
              worked within the Class Period as that information exists on file with Defendants
              (“Class List”). The Class List shall be strictly confidential and will be used by the
              Settlement Administrator and Class Counsel for settlement purposes only. At the
              time of providing the Class List, Defendant shall certify that the Class List
              represents the most current and up to date information that Defendant has for Class
              Members.

       (C)    In advance of the Settlement Administrator’s mailing of any Notice, the Settlement
              Administrator shall also set up and operate a case-specific call center, including
              live operator and voice-mail technology, to provide telephone support for the
              administration of the settlement and to address questions from and otherwise
              provide information to Class Members regarding the Settlement.

              In advance of the Settlement Administrator’s mailing of any Notice, counsel for the
              Parties shall negotiate in good faith (1) a list of frequently asked questions and
              answers (“FAQs”) to be used by the Settlement Administrator in responding to
              inquiries from Class Members following the issuance of the Notice, and (2) the
              Settlement Administrator’s recorded message to callers. Use of FAQs shall
              discontinue on the tenth (10th) day following the Bar Date.

       (D)    If the Settlement Administrator determines that it cannot respond to a Class
              Member’s inquiry because the inquiry falls outside of the scope of the FAQs, it
              shall direct such persons to the phone number for Class Counsel on the Notice. The
              Settlement Administrator shall provide notice and a description of such events to
              all counsel; if there are multiple events of the same type, counsel shall work
              cooperatively to update the FAQs to facilitate the Settlement Administrator’s
              ability to respond to such inquiries in the future.

       (E)    Before mailing the Notice, the Settlement Administrator shall take all reasonable
              and customary efforts to ensure the Class List is as up-to-date and accurate as
              practicable, including without limitation running the Class List through the


                                                9
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 11 of 30 PageID #: 2540


             National Change of Address Database. Should the Settlement Administrator
             determine that a more up-to-date and accurate address exists for any individual on
             the Class List, the Settlement Administrator shall so notify counsel for the Parties
             and that address shall be deemed the address for the individual for all purposes
             under this Agreement.

       (F)   Within thirty (30) days of the date on which Defendant provides the Class List, the
             Settlement Administrator shall mail, via First Class United States mail, postage
             prepaid the Notice to all Class Members using each individual’s last known address
             as recorded in Defendant’s records or updated address as determined by the
             Settlement Administrator pursuant to Section 3.6(E).

       (G)   If any Notices are returned to the Settlement Administrator as undeliverable, the
             Settlement Administrator shall complete a standard skip trace in an effort to
             ascertain the current address of the particular Class Member in question and, if such
             address is ascertained, the Settlement Administrator will re-send the Notice to the
             new address.

       (H)   In the event that a Notice is returned to the Settlement Administrator with a
             forwarding address for the recipient, the Settlement Administrator shall re-mail
             the Notice to that address, and the forwarding address will be deemed the address
             for that Class Member.

       (I)   Defendant’s Counsel and Class Counsel have the right to make reasonable
             inquiries and receive information from the Settlement Administrator related to the
             settlement administration process and agree to include each other in each of those
             communications.

       (J)   No later than three (3) business days prior to the Fairness Hearing the Settlement
             Administrator shall certify to the Court the completion of its responsibilities that
             can be accomplished prior to the Fairness Hearing.

 3.7   Rule 23 Class Member Opt-Out.

       (A)   Any Rule 23 Class Member may request exclusion from the class by “opting out.”
             Any Rule 23 Class Member who chooses to do so must mail, email, or fax a written,
             signed statement to the Settlement Administrator that he or she is opting out of the
             settlement (“Opt-Out Statement”). The Opt-Out Statement must contain the name,
             address and telephone number of the Rule 23 Class Member to be valid. It must
             also contain a statement reasonably indicating that the Rule 23 Class Member elects
             to exclude themselves from the class settlement in Medvedeva v. Assistcare Home
             Health Services LLC in order to be valid. To be valid, such Opt-Out Statement
             must also be sent via mail and postmarked by the Bar Date or via e-mail or fax to
             the Settlement Administrator prior to midnight, Eastern Standard Time, on the Bar
             Date.

       (B)   The Settlement Administrator shall stamp the date received on the original of each
             Opt-Out Statement that it receives, and note the date and time of any emailed or
             faxed Opt-Outs, and shall serve copies of each Statement by email on Class Counsel
             and Defendant’s Counsel not later than 3 calendar days after receipt thereof. The

                                              10
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 12 of 30 PageID #: 2541


             Settlement Administrator shall, within 3 calendar days of the end of the Bar Date,
             send by email a final list of all Opt-Out Statements to Class Counsel and
             Defendant’s Counsel. The Settlement Administrator shall retain the stamped
             originals of all Opt-Out Statements and originals of all envelopes accompanying
             Opt-Out Statements, as well as all emailed or faxed Opt-Outs, in its files until such
             time as the Settlement Administrator is relieved of its duties and responsibilities
             under this Agreement.

       (C)   Any Rule 23 Class Member who does not properly submit an Opt-out Statement
             pursuant to this Agreement will be deemed to have accepted the settlement and the
             terms of this Agreement.

       (D)   Only individual opt-outs are allowed. Any statement that purports to opt-out
             more than one Rule 23 Class Member will be null and void.

       (E)   If more than 10% of the Rule 23 Class Members or any number of Rule 23 Class
             Members whose cumulative claims in the Litigation are reasonably valued at
             $750,000.00 or more timely and properly opt-out of the settlement, Defendant will
             have the right to void the settlement, and this Agreement by written notice to Class
             Counsel within ten (10) business days after receiving the final list of Opt-Out
             Statements from the Settlement Administrator. In the event the Parties do not agree
             on whether the reasonable value of the Rule 23 Class members who timely and
             properly opt out of the settlement exceeds $750,000.00, the questions about
             valuation will be referred to an agreed upon mediator or arbitrator for a final and
             binding determination. If Defendant exercises its option to void the settlement, this
             Agreement will not become effective and the parties will return to litigation.

       (F)   Plaintiff affirmatively supports this settlement and agrees not to opt-out. Neither
             Plaintiff, Class Counsel, Defendant, nor its counsel will in any way encourage any
             Rule 23 Class Member to opt-out or discourage any Class Member from
             participating in this settlement. Defendant also expressly acknowledges that it is
             not aware of any efforts, plan, or intention by Defendant, any union, labor
             organization, or similar entity or group, labor or union or community organizer, or
             attorney or law firm staff to encourage any Rule 23 Class Member to opt-out or
             discourage any Class Member from participating in this settlement.

       (G)   Rule 23 Class Members who timely opt out will not be bound by the terms of this
             Agreement, including any releases contained herein, nor will they be entitled to
             receive any benefits from the settlement.

 3.8   Objections to Settlement by Rule 23 Class Members.

       (A)   (i) Rule 23 Class Members who wish to present objections to the proposed
             settlement at the Fairness Hearing must first make their objections via a written
             statement. To be considered, such statement must be sent via mail and postmarked
             by the Bar Date or via e-mail or fax to the Settlement Administrator, Class Counsel,
             and Defendant’s Counsel prior to midnight, Eastern Standard Time, on the Bar
             Date. Any objections not raised properly and timely will be waived, and any Rule
             23 Class Member who fails to timely file and serve a valid written objection shall


                                              11
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 13 of 30 PageID #: 2542


             not be permitted to object to the settlement and shall be foreclosed from seeking
             any review of the settlement or the terms of this Agreement by any means, including
             but not limited to an appeal. Further, any Rule 23 Class Member who submits a
             timely written objection shall consent to deposition by Class Counsel and/or
             Defendant’s counsel prior to the Fairness Hearing. To be valid, any objection must
             be set forth in writing and contain all of the following:

             a. reference at the beginning to Medvedeva v. Assistcare Home Health Services
                LLC;

             b. the objector’s full name, address, and telephone number;

             c. a written statement of all reasons for the objection; and

             d. a statement of whether the objector intends to appear at the Fairness Hearing,
                and, if the objector does intend to appear at the Fairness Hearing through
                counsel, a statement identifying all attorneys representing the objector who will
                appear at the Fairness Hearing;

             (ii) In addition, any objection filed with the assistance of an attorney or law firm
             staff must contain all of the following to be valid:

             e. a written statement of any legal support for such objection;

             f. copies of any papers, briefs, or other documents upon which the objection is
                based;

             g. a list of all persons who will be called to testify in support of the objection, if
                any; and

             h. a statement of the Rule 23 Class Member’s membership in the Rule 23 Class.


             The Settlement Administrator shall stamp the date received on the original
             objection. Class Counsel shall file the date-stamped originals of any and all
             objections with the Clerk of Court within 30 calendar days after the Bar Date, or
             within 3 calendar days before the Fairness Hearing, whichever date is earlier.

       (B)   If a Rule 23 Class Member intends to object to the Settlement through retained
             counsel, then that counsel must file with the Court and serve on the Settlement
             Administrator and Class Counsel and Defendant’s Counsel a notice of appearance
             no later than 14 calendar days after the Bar Date, and include a statement of whether
             counsel intends to appear at the Fairness Hearing. An objector may withdraw
             his/her objections at any time.

       (C)   No Rule 23 Class Member or counsel for an objector may appear at the Fairness
             Hearing unless he or she has filed a timely objection that complies with all
             procedures provided in this section and the previous sections. Any Rule 23 Class


                                              12
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 14 of 30 PageID #: 2543


               Member who has requested exclusion from the settlement may not submit
               objections to the settlement.

        (D)    The Parties may file with the Court written responses to any objections no later than
               3 calendar days before the Fairness Hearing, or any date ordered by the Court.

        (E)    Plaintiff affirmatively supports this settlement and agrees not to object. Neither
               Plaintiff, Class Counsel, Defendant, nor its counsel will in any way encourage any
               Class Member to object to this settlement. Defendant also expressly acknowledges
               that it is not aware of any efforts, plan, or intention by Defendant, any union, labor
               organization, or similar entity or group, labor or union or community organizer, or
               attorney or law firm staff to encourage any Class Member to object to this
               settlement.

 3.9    Motion for Judgment, Final Approval, and Settlement Distribution. No later than 7
        calendar days before the Fairness Hearing, Plaintiff will submit a motion for judgment,
        final approval, and settlement distribution. This motion shall also include a proposed Final
        Order and Judgment. Plaintiff will provide Defendant the opportunity to review the
        proposed Final Order and Judgment and should the parties disagree on content, after good
        faith efforts at resolution, any remaining issues will be promptly mediated before Martin
        F. Scheinman. The Fairness Hearing shall be held at the Court’s convenience.

 3.10   Entry of Judgment. At the Fairness Hearing, Class Counsel will request that the Court
        enter a Final Order and Judgment that will, among other things: (a) finally certify the Rule
        23 Class and FLSA Collective for purposes of settlement, (b) enter Judgment in accordance
        with this Agreement, (c) approve the settlement as fair, adequate, reasonable, and binding
        on all Class Members who have not timely opted out pursuant to Section 3.7, (d) dismiss
        the Litigation with prejudice, (e) enter an order permanently enjoining all Class Members
        who do not opt out from pursuing and/or seeking to reopen claims that have been released
        by this Agreement, (f) award a service awards to Plaintiff, (g) award Class Counsel
        attorneys’ fees and costs, (h) incorporate the terms of this Agreement, and (i) dismiss the
        Litigation with prejudice. Defendant will not oppose the request for a Final Order and
        Judgment unless inconsistent with this Agreement.

 3.11   Effect of Court’s Failure to Grant Final Approval. If the Court does not grant final
        approval in accordance with this Agreement, or such judgment does not become final as
        defined herein, the Parties agree to proceed as follows. The Parties jointly agree to (a) seek
        reconsideration of the decision denying entry of judgment, or (b) attempt to renegotiate the
        settlement and seek Court approval of the renegotiated settlement. Defendant will not
        oppose Plaintiff’s applications for a service award, and attorneys’ fees, and costs, or appeal
        of denial of such items in the event not awarded as requested, unless inconsistent with this
        Agreement. In the event any reconsideration is denied, or a mutually-agreed-upon
        settlement is not approved:

        (A)    The Litigation will proceed as if no settlement had been attempted. In that event,
               Defendant retains the right to contest whether this Litigation should be maintained
               as a class action or collective action, and to contest the merits of the claims being
               asserted by Plaintiff in this action.



                                                 13
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 15 of 30 PageID #: 2544


         (B)    Class Counsel will provide notice to Class Members that the Agreement did not
                receive final approval and that, as a result, no payments will be made to Class
                Members under the Agreement.

         (C)    Upon notification from counsel for the Parties that the Agreement did not receive
                final approval, the Settlement Administrator shall return to Defendant within 10
                days the entire amount of the Settlement Fund that has been deposited, with any
                interest accrued thereon. If the Agreement does not receive final approval,
                Defendant shall be responsible for payment of settlement administration fees and
                costs as described in Section 3.12. Any fees associated with investing and
                liquidating the Settlement Fund as described in Section 4.1, and any taxes incurred
                directly or indirectly as a result of investing the Settlement Fund shall be paid by
                Defendant, which shall retain all principal, proceeds and interest from the
                Settlement Fund.

  3.12   Settlement Administrator’s Fees. The Settlement Administrator’s fees incurred up to
         $215,000 shall be paid from the Settlement Fund as described below, provided that the
         Court enters a Final Order and Judgment. Any Settlement Administrator’s fees in excess
         of $215,000 shall be paid by Defendant.

 4.      SETTLEMENT TERMS

 4.1     Settlement Fund and Payment.

         Defendant agrees to pay a Maximum Settlement amount of Six Million, Five Hundred
         Thousand Dollars and No Cents ($6,500,000.00), which shall resolve and satisfy: (a) all
         amounts to be paid to Class Members; (b) a Court-approved service award to Plaintiff; (c)
         the Settlement Administrator’s fees; (d) Court-approved attorneys’ fees and costs and
         expenses (including expert fees and mediation costs); (e) any fees associated with investing
         and liquidating the Settlement Fund, and (f) any taxes incurred directly or indirectly as a
         result of investing the Settlement Fund to the extent not covered by accrued interest.
         Defendant will not be required to pay more than Six Million, Five Hundred Thousand
         Dollars and No Cents ($6,500,000.00) under this Agreement, except that Defendant will
         be responsible for paying its portion of any applicable employment taxes, including but not
         limited to FICA taxes obligations. At Defendant’s discretion, either the Defendant or the
         Settlement Administrator shall establish, and the Settlement Administrator shall
         administer, the Escrow Account from which the Settlement Administrator’s fee, Class
         Counsel’s award of attorneys’ fees and costs, the named Plaintiff’s service award,
         payments to Class Members, and the Settlement’s other payments shall be made. The
         Settlement Administrator will administer the Escrow Account in accordance with the terms
         of this Agreement.

         Provided that a Final Order and Judgment is entered, the Settlement Fund shall be allocated
         to Class Members in accordance with the formula negotiated by the Parties, which is
         attached hereto as Exhibit “A.”

         This formula takes into consideration the number of weeks worked by each Class Member
         in the Covered Period and each Class Member’s potential claims against Defendant. A
         Class Member’s “Individual Settlement Amount” shall be that Class Member’s


                                                 14
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 16 of 30 PageID #: 2545


       proportionate share of the Net Settlement Fund as determined in accordance with this
       formula. The Individual Settlement Amount designated for distribution to Class Members
       in accordance with the above settlement formula shall be the portion of the Net Settlement
       Fund remaining after the deductions referenced in Section 1.16.

 4.2    Defendant will fund the Escrow Account in an amount equal to the Settlement Fund on
        the following schedule:

       (A)     The Settlement Administrator’s fee shall be deposited within 10 days of the Order
               Granting Preliminary Approval;

       (B)     $3,250,000 plus 50% of the amount needed to fund the cost of issuing a one-time
               payment to Class Members allocated based on an Individual Settlement Amount of
               less than $600, less the Settlement Administrator’s fee, shall be deposited on the
               Effective Date;

       (C)     The amount needed to fund the remainder of the payments to be made under this
               Agreement, to be deposited over 12 months in 12 equal monthly payments until
               fully funded beginning within 30 days of the Effective Date.

       Interest, if any, from the Escrow Account will become part of the Net Settlement Fund and
       be held by the Settlement Administrator in escrow.

 4.3    Distribution to Class Members.

       (A)     All Class Members who do not timely and properly opt-out pursuant to Section
               3.7 are eligible for a payment hereunder.

       (B)     Defendant and the Settlement Administrator shall exchange such information as is
               necessary for the Settlement Administrator to make proper tax withholdings and
               comply with tax reporting obligations as described herein. Defendant agrees that
               it has an obligation to provide to the Settlement Administrator the W-4
               information it has available for each Class Member. Defendant agrees to provide
               the W-4 information to the Settlement Administrator that is necessary to identify
               or pay Class Members so that the Settlement Administrator can make the required
               tax deductions before payments are made to Class Members, and to notify the
               appropriate taxing authorities.

       (C)     Within 10 days of the Effective Date, the Settlement Administrator shall mail
               initial settlement checks to Class Members, pay the Plaintiff’s service award
               described in Section 4.7, and pay 50% of Class Counsel’s attorneys’ fees and
               costs as described in Section 4.6, minus 50% of the amount needed to fund the
               cost of issuing a one-time payment to Class Members allocated based on an
               Individual Settlement Amount of less than $600. The initial check mailed to each
               such Class Member will equal 50% of the Class Member’s Individual Settlement
               Amount, unless such Class Member’s Individual Settlement Amount is less than
               $600. For Class Members whose Individual Settlement Amount is less than $600,
               the initial check mailed to such Class Member shall equal 100% of the Class
               Member’s Individual Settlement Amount and the payment will be treated as a
               non-wages payment, eliminating the need to withhold statutory deductions and

                                               15
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 17 of 30 PageID #: 2546


             issue W-2s and 1099s to Class Members who receive less than $600, which will
             reduce claims administration fees to be borne by Defendant. Class Members shall
             have 90 days to cash such initial checks. Any check not cashed will become void.
             Any Class Member who has not cashed their check within 45 days of the date of
             mailing of the checks shall receive a reminder notice that they were sent a
             settlement check and must cash their check within 90 days of the date the checks
             were mailed (i.e. by a date certain). The funds from voided checks shall remain in
             the Escrow Account through the 18-month anniversary date of the Effective Date,
             after which the funds remaining in the Escrow Account shall be returned to
             Defendant. All settlement checks issued to Class Members whose Individual
             Settlement Amount is $600 or more pursuant to this paragraph shall contain on
             the back of the check a limited endorsement similar to the first sentence below
             and the exact release language below or a lightly modified version thereof:

       (D)   By signing the accompanying check (the “First Check”), I consent to join the
             collective action wage and hour litigation against Assistcare Home Health Services
             LLC (d/b/a Preferred Home Care of New York and Preferred Home Care of New
             York LLC) (“Preferred”) and to participate in the settlement. I further understand
             this is the first of two settlement checks I will receive, and that I will be receiving a
             second settlement check on or around [date 12 months from Effective Date per
             para. 4.2(C)] (the “Second Check”) in an amount equal to this check. By signing
             this First Check, I fully and finally release and discharge any and all claims that I
             have or may have against Preferred and each of its current and former parents,
             affiliates, subsidiaries, and related entities, and each of these entities’ current and
             former owners, officers, directors, employees, consultants, agents, representatives,
             insurers, contractors, attorneys, successors, and assigns, for unpaid wages or
             overtime pay, or any other claim for violations of any and all applicable federal,
             New York, or local wage and hour laws, or wage parity laws, relating to my
             employment with Preferred at any time between 9-29-11 and 11-6-20 with the
             exception of my entitlement to the Second Check. If I fail to sign this check, I shall
             have no right to the proceeds identified therein.

             All settlement checks issued to Class Members whose Individual Settlement
             Amount is less than $600 pursuant to this paragraph shall contain on the back of
             the check a limited endorsement similar to the first sentence below and the exact
             release language below or a lightly modified version thereof:

       (E)   By signing the accompanying check, I consent to join the collective action wage
             and hour litigation against Assistcare Home Health Services LLC (d/b/a Preferred
             Home Care of New York and Preferred Home Care of New York LLC)
             (“Preferred”) and to participate in the settlement. By signing this check, I fully
             and finally release and discharge any and all claims that I have or may have against
             Preferred and each of its current and former parents, affiliates, subsidiaries, and
             related entities, and each of these entities’ current and former owners, officers,
             directors, employees, consultants, agents, representatives, insurers, contractors,
             attorneys, successors, and assigns, for unpaid wages or overtime pay, or any other
             claim for violations of any and all applicable federal, New York, or local wage and
             hour laws, or wage parity laws relating to my employment with Preferred at any



                                                16
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 18 of 30 PageID #: 2547


             time between September 29, 2011 and November 6, 2020. If I fail to sign this check,
             I shall have no right to the proceeds identified therein.

       (F)   Within 12 months of the Effective Date, the Settlement Administrator will mail
             final settlement checks to Class Members whose Individual Settlement Amount is
             $600 or more and pay the remainder of Class Counsel’s attorneys’ fees and costs
             (i.e. 50% of Class Counsel’s attorneys’ fees and costs plus 50% of the amount
             needed to fund the cost of issuing a one-time payment to Class Members allocated
             based on an Individual Settlement Amount of less than $600). The final
             settlement check mailed to each Class Member whose Individual Settlement
             Amount is $600 or more will equal the remaining 50% of that Class Member’s
             Individual Settlement Amount. Class Members shall have 90 days to cash such
             final checks. Any check not cashed will become void. Any Class Member who
             has not cashed their check within 45 days of the date of mailing of the checks
             shall receive a reminder notice that they were sent a settlement check and must
             cash their check within 90 days of the date the checks were mailed (i.e. by a date
             certain). The funds from voided checks shall remain in the Escrow Account
             through the 18-month anniversary date of the Effective Date, after which the
             funds remaining in the Escrow Account shall be returned to Defendant. All
             settlement checks issued pursuant to this paragraph shall contain on the back of
             the check a limited endorsement similar to the first sentence below and the exact
             release language below or a lightly modified version thereof:

       (G)   By signing the accompanying check, I understand this is the second of two
             settlement checks I have received in the wage and hour litigation against Assistcare
             Home Health Services LLC (d/b/a Preferred Home Care of New York and Preferred
             Home Care of New York LLC) (“Preferred”). By signing this settlement check I
             fully and finally release and discharge any and all claims that I have or may have
             against Preferred and each of its current and former parents, affiliates,
             subsidiaries, and related entities, and each of these entities’ current and former
             owners, officers, directors, employees, consultants, agents, representatives,
             insurers, contractors, attorneys, successors, and assigns, for unpaid wages or
             overtime pay, or any other claim for violations of any and all applicable federal,
             New York, or local wage and hour laws, or wage parity laws, relating to my
             employment with Preferred at any time between 9-29-11 and 11-6-20. If I fail to
             sign this check, I shall have no right to the proceeds identified therein.

       (H)   For each distribution the Settlement Administrator, in his discretion, may perform
             a skip-trace and, if a new address is located pursuant to the skip-trace, make an
             additional mailing to Class Members whose checks are returned as undeliverable
             because of an incorrect address.

       (I)   All payments to Class Members made pursuant to this Agreement shall be
             deemed to be paid to such Class Members solely in the year in which such
             payments actually are received by Class Members. It is expressly understood and
             agreed that the receipt of such settlement payments will not entitle any Class
             Member to additional compensation or benefits under any of Defendant’s bonus
             or other compensation or benefit plans or agreements in place during the Covered
             Period. It is the intent of this Agreement that the settlement payments provided


                                              17
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 19 of 30 PageID #: 2548


              for in the Agreement are the sole payments to be made by Defendant to the Class
              Members, and that the Class Members are not entitled to any new or additional
              compensation or benefits as a result of having received the settlement payments
              (notwithstanding any contrary language or agreement in any benefit or
              compensation plan document that might have been in effect during the Covered
              Period).

 4.4   Taxability of Settlement Payments.

       (A)    For tax purposes, all payments to Class Members shall be allocated 50% to
              alleged back wages, with the balance divided between alleged interest and
              liquidated damages. Payments treated as alleged back wages shall be made net of
              all applicable employment taxes, including, without limitation, federal, state and
              local income tax withholding and the employee share of the FICA tax, and shall
              be reported to the IRS and the payee under the payee’s name and social security
              number on an IRS Form W-2. Payments treated as liquidated damages and
              interest shall be made without withholding and shall be reported to the IRS and
              the payee under the payee’s name and social security number on an IRS Form
              1099. Payments of attorneys’ fees and costs pursuant to Section 4.6 shall be made
              without withholding. Class Counsel will receive a Form 1099 for this payment.
              Any service award pursuant to Section 4.7 shall be made without withholding and
              reported to the IRS and the payee under the payee’s name and social security
              number on an IRS Form 1099.

       (B)    Any tax responsibility for the non-wage portion of the payments to Class
              Members shall not be Defendant’s responsibility.

 4.5   Class-Wide Non-Monetary Reforms.               The Parties also agree that, after the
       commencement of the Litigation, Defendant enhanced its practices to further ensure that
       all home care workers are properly paid for all hours worked. Specifically, Defendant has
       shared the following policies and documents with Plaintiff: Payroll Documentation
       Requirements; Live-in Relief/Coverage; Approved Overtime; Electronic Visit
       Verification (EVV); Home Care Worker Travel Time ; EVV Guidelines: Policies,
       Procedures and Agency Expectations; HHAeXchange Clock In, Clock Out, Use of FOB
       Device, and Use of Mobile App Instructions; Time Sheet Checklist; and Wage Parity
       Policy and Procedure as well as Preferred’s Live-In Aide Agreement and
       Acknowledgement and Plaintiff has reviewed them and found them to be lawful policies.
       Plaintiff estimates the cumulative value of such improvements at not less than One Million
       Dollars ($1,000,000) per year to Class Members each year over six years or Six Million
       Dollars ($6,000,000). Nothing contained herein shall be construed to diminish or limit
       the Parties’ agreement in Section 4.10(D) (Non-Admission of Liability).

 4.6   Settlement Amounts Payable as Attorneys’ Fees and Costs. Prior to the Fairness
       Hearing, Class Counsel shall petition the Court for no more than one third of the Settlement
       Fund (i.e. $2,166,666) as an award of attorneys’ fees and reimbursement of litigation costs
       and expenses. Defendant will not oppose such application unless inconsistent with this
       Agreement. The Settlement Administrator shall wire Class Counsel’s Court-approved
       attorneys’ fees and expenses from the Escrow Account to an account(s) designated by
       Wittels McInturff Palikovic in writing in accordance with the provisions for the timing of


                                               18
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 20 of 30 PageID #: 2549


        Counsel’s attorneys’ fees and expenses as set forth in Sections 4.3(C) and 4.3(D). By way
        of example, if 50% of the amount needed to fund the cost of issuing a one-time payment
        to Class Members allocated based on an Individual Settlement Amount of less than $600
        equals $500,000, then the initial payment will be $2,166,666 divided by two less $500,000,
        and the second payment will be $2,166,666 divided by two plus $500,000.

 4.7    Service Award to Plaintiff. Plaintiff will apply to the Court to receive no more than Ten
        Thousand Dollars and No Cents ($10,000.00) from the Settlement Fund for services
        rendered to Class Members. Defendant will not oppose such application unless
        inconsistent with this Agreement. The Settlement Administrator shall wire Plaintiff’s
        Court-approved service award from the Escrow Account to an account(s) designated by
        Wittels McInturff Palikovic in writing.

 4.8    Class Counsel’s Right to Appeal. Class Counsel reserves the right to appeal any decisions
        denying their application for a full service award to Plaintiff or their petition to the Court
        for no more than one third of the Settlement Fund as an award of attorneys’ fees and
        reimbursement of litigation costs and expenses. Defendant will not oppose any such
        appeals unless inconsistent with this Agreement.

 4.9    Defendant’s Right to Appeal. Defendant reserves the right to appeal any decisions
        inconsistent with this Agreement. Plaintiff will not oppose any such appeals unless
        inconsistent with this Agreement.

 4.10   Release

        (A)    Release of Claims. Upon the Effective Date, the Plaintiff, and each Rule
               23 Class Member who does not timely and properly opt out pursuant to Section
               3.7, on his or her behalf, and on behalf of his or her respective current, former and
               future heirs, spouses, executors, administrators, agents, and attorneys, fully
               releases and discharges the Releasees, from all claims that were or could have
               been brought up to the date of Preliminary Approval Motion under the New York
               Labor Law (NYLL), Section 3614-c of the New York Public Health Law (known
               as the “Home Care Worker Wage Parity Law”) and any regulations, guidance,
               interpretations, case law, agency web-site postings, agency statements, or other
               authority thereunder, inclusive of all alleged unpaid or unaccrued wages,
               minimum wage, overtime, hours worked, spread-of-hours pay, travel time pay, in-
               service pay, and wage theft prevention act notice and paystub-related claims
               (collectively, “Wage Claims”); wage parity benefits (except as specified in the
               following paragraph) including the amount and fact of any wages or contributions
               made or required, e.g., those wages or contributions arising from the facts
               underlying the Wage Claims; liquidated damages; interest; attorneys’ fees; costs;
               taxes; settlement administration fees; and court costs. Any Rule 23 Class
               Member who does not timely and properly opt-out pursuant to Section 3.7 shall
               be bound by the above release. In addition, each FLSA Collective Member who
               negotiates any check paid pursuant to Section 4.3 specifically and affirmatively
               consents to join the litigation shall release Defendant from all FLSA claims that
               were or could have been brought under the Fair Labor Standards Act (“FLSA”).




                                                 19
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 21 of 30 PageID #: 2550


              For the avoidance of doubt, and notwithstanding anything to the contrary, this
              Agreement does not release (i) ERISA claims that were brought based on the facts
              alleged in the First Amended Complaint in Gonzalez de Fuente et al. v. Preferred
              Home Care of New York, LLC, et al., No. 18-cv-06749 (AMD) (PK)
              (“Gonzalez”); (ii) the right to vested or incurred, reported or unreported, claims
              for benefits under any employee benefit plan governed by ERISA, e.g., current
              rights to benefits due under existing health insurance plan documents which have
              accrued but not yet been processed; (iii) any claims that employer contributions
              made to the Edison Home Health Care Welfare Plan fail to satisfy, in whole or in
              part, the obligation of any participating employer to pay the benefit portion of the
              minimum rate of total compensation required under the New York State Home
              Care Worker Wage Parity Law and that such failure violated the New York Labor
              Law; or (iv) any claims that employees of Edison Home Care, Inc. (“Edison”)
              may have against Edison under New York State wage and hour laws and the
              Home Care Worker Wage Parity Law (collectively, “Release Carve-Out”). The
              Release Carve-Out does not include claims that additional employer contributions
              were due to the Edison Home Health Care Welfare Plan to satisfy the New York
              State Home Care Worker Wage Parity Law as a result of the Wage Claims.

        (B)   Release of Fees and Costs for Settled Matters. Except as provided for in this
              agreement, Class Counsel and Plaintiff, on behalf of Class Members, hereby
              irrevocably and unconditionally release, acquit, and forever discharge any claim
              that they may have against Defendant for attorneys’ fees or costs associated with
              Class Counsel’s representation of Plaintiff and the class in the Litigation.

        (C)   No Assignment. Class Counsel and Plaintiff, on behalf of Class Members,
              represent and warrant that they have not assigned or transferred, or purported to
              assign or transfer, to any person or entity, any interest or claim in this Litigation,
              or any portion thereof.

        (D)   Non-Admission of Liability. By entering into this Agreement, Defendant in no
              way admits any violation of law or any liability whatsoever to Plaintiff and/or
              Class Members, individually or collectively, all such liability being expressly
              denied. Likewise, by entering into this Agreement, Defendant in no way admits
              to the suitability of this case for class or collective-action litigation other than for
              purposes of settlement. Rather, Defendant enters into this Agreement to avoid
              further protracted litigation and to resolve and settle all disputes with Plaintiff and
              the Class Members. Settlement of the Litigation, negotiation and execution of
              this Agreement, and all acts performed or documents executed pursuant to or in
              furtherance of this Agreement: (a) are not, shall not be deemed to be, and may not
              be used as an admission or evidence of any wrongdoing or liability on the part of
              Defendant on a retroactive, prospective, or any other basis or of the truth of any of
              the factual allegations in any and all Complaints filed in the Litigation; and (b) are
              not, shall not be deemed to be, and may not be used as an admission or evidence
              of fault or omission on the part of Defendant in any civil, criminal, administrative
              or arbitral proceeding.

 4.11   Confessions of Judgment from Defendant and Samuel Weiss. By the Effective Date,
        Defendant and Samuel Weiss (hereafter collectively “Preferred Entities”) will, in their


                                                20
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 22 of 30 PageID #: 2551


        discretion, either (a) execute a confession of judgment in in the Federal Court for the
        Eastern District of New York in favor of the Plaintiff and Class Counsel for the amount
        of the Maximum Settlement plus interest under New York law less any portion of the
        Maximum Settlement already paid (“Outstanding Payment Amount”); or (b) provide a
        security interest in collateral that the Parties mutually agree is sufficient to cover the
        Outstanding Payment Amount. If Defendant fails to make payment as required by the
        Settlement Agreement, Plaintiff and Class Counsel or their heirs, executors,
        administrators, or assigns may without further notice to any of the Preferred Entities enter
        judgment against each of them, jointly and severally, in the amount of the missed payment
        and exercise all rights as a judgment creditor in accordance with applicable law.

 4.12   Miscellaneous

        (A)   No Retaliation. Defendant agrees not to retaliate against any individuals for their
              participation in this settlement or litigation.

        (B)   Defendant’s Authority. Defendant represents and warrants that: (a) it has the
              requisite corporate power and authority to execute, deliver, and perform this
              Agreement, and to consummate the transactions contemplated hereby; (b) the
              execution, delivery, and performance of this Agreement, and the consummation
              by it of the actions contemplated herein have been duly authorized by necessary
              corporate action on the part of Defendant; and (c) this Agreement has been duly
              and validly executed and delivered by Defendant and constitutes its legal, valid,
              and binding obligation.

        (C)   Plaintiff’s Authority. Class Counsel represent and warrant that they are
              authorized to take all appropriate actions required or permitted to be taken by or
              on behalf of Plaintiff and, subsequent to an appropriate Court Order, Class
              Members in order to effectuate the terms of this Agreement and are also
              authorized to enter into appropriate modifications or amendments to this
              Agreement on behalf of Plaintiff and, subsequent to an appropriate Court Order,
              Class Members.

        (D)   Cooperation Among the Parties; Further Acts. The Parties shall cooperate
              fully with each other and shall use their best efforts to obtain the Court’s
              preliminary and final approval of this Agreement and all of its terms. Each of the
              Parties, upon the request of any other party, agrees to perform such further acts
              and to execute and deliver such other documents as are reasonably necessary to
              carry out the provisions of this Agreement.

        (E)   Website Content. The Class Counsel shall not, directly or indirectly, issue any
              press release regarding this Agreement or the settlement and shall make no
              statements regarding this Agreement or this settlement on the internet, websites,
              or social media, except that Class Counsel may accurately describe the terms of
              the settlement on its website.

        (F)   Entire Agreement. This Agreement constitutes the entire agreement between the
              Parties with regard to the subject matter contained herein, and all prior and



                                                21
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 23 of 30 PageID #: 2552


             contemporaneous negotiations and understandings between the Parties shall be
             deemed merged into this Agreement.

       (G)   Binding Effect. This Agreement shall be binding upon the Parties and, with
             respect to Plaintiff and the Class Members, their spouses, children,
             representatives, heirs, administrators, executors, beneficiaries, conservators,
             attorneys and assigns.

       (H)   Arm’s Length Transaction. The Parties have negotiated all the terms and
             conditions of this Agreement at arm’s length.

       (I)   Costs. Except as otherwise provided in this Agreement, each Party shall bear its
             own costs and expenses.

       (J)   Captions. The captions or headings of the sections and paragraphs of this
             Agreement have been inserted for convenience of reference only and shall have
             no effect upon the construction or interpretation of any part of this Agreement.

       (K)   Construction. The determination of the terms and conditions of this Agreement
             has been by mutual agreement of the Parties. Each party participated jointly in
             the drafting of this Agreement, and therefore the terms and conditions of this
             Agreement are not intended to be, and shall not be, construed against any party by
             virtue of draftsmanship.

       (L)   Severability. Following the Effective Date, if any provision of this Agreement is
             held by a court of competent jurisdiction to be void, voidable, unlawful or
             unenforceable, the remaining portions of this Agreement will remain in full force
             and effect if agreed upon in writing by the Parties.

       (M)   Governing Law. This Agreement shall in all respects be interpreted, enforced
             and governed by and under the laws of the State of New York, without regard to
             choice of law principles, except to the extent that the law of the United States
             governs any matter set forth herein, in which case such federal law shall govern.

       (N)   Settlement Agreement Administration Disputes. In the event issues arise
             between the Parties regarding the administration of this Agreement, such issues
             shall the referred to arbitrator Martin F. Scheinman for a final and binding
             determination.

       (O)   Jurisdiction. Except as set forth in the immediately preceding paragraph, the
             Parties submit to the exclusive jurisdiction of the United States District Court for
             Eastern District of New which shall retain jurisdiction over the Litigation, the
             Settlement Administrator, the Final Order and Judgment, the Class Members, the
             Plaintiff and Defendant for the purpose of enforcing this Agreement or
             implementing any part of the settlement embodied in this Agreement.

       (P)   Waivers, etc. to Be in Writing. No waiver, modification or amendment of the
             terms of this Agreement, whether purportedly made before or after the Court’s
             approval of this Agreement, shall be valid or binding unless in writing, signed by
             or on behalf of all Parties and then only to the extent set forth in such written

                                              22
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 24 of 30 PageID #: 2553


             waiver, modification or amendment, subject to any required Court approval. Any
             failure by any party to insist upon the strict performance by the other party of any
             of the provisions of this Agreement shall not be deemed a waiver of future
             performance of the same provisions or of any of the other provisions of this
             Agreement, and such party, notwithstanding such failure, shall have the right
             thereafter to insist upon the specific performance of any and all of the provisions
             of this Agreement.

       (Q)   Change of Time Periods. The Parties may jointly request that the Court allow
             reasonable extensions of time to carry out any of the provisions of this Agreement
             without formally amending this Agreement. The time periods and/or dates
             described in this Agreement with respect to the giving of notices and hearings
             are subject to approval and change by the Court or by the written agreement
             of Class Counsel and Defendant’s counsel, without notice to Class Members.

       (R)   Stay Pending Court Approval. The Parties agree to stay all proceedings in the
             Litigation, other than those proceedings necessary to carry out or enforce the
             terms and conditions of this Agreement. If, despite the Parties’ best efforts, this
             Agreement should fail to become effective, the Parties will return to their prior
             positions in the Litigation. The Parties also agree to use their best efforts to seek
             the stay and dismissal of, and to oppose entry of any interim or final relief in
             favor of any Class Member in any other proceedings against any of the Releasees,
             which challenges the settlement or otherwise asserts or involves, directly or
             indirectly, a claim released in this action.

       (S)   When Agreement Becomes Effective; Counterparts. This Agreement shall
             become effective upon its execution. The Parties may execute this Agreement in
             counterparts, and execution in counterparts shall have the same force and effect as
             if Plaintiff and Defendant had signed the same instrument. Plaintiff will be the
             first party to execute this Agreement as a condition precedent to Defendant
             executing it.

       (T)   Facsimile/Electronic Signatures. Any party may execute this Agreement by
             causing its counsel to sign on the designated signature block below and
             transmitting that signature page via facsimile or email to counsel for the other
             party. Any signature made and transmitted by facsimile or email for the purpose
             of executing this Agreement shall be deemed an original signature for purposes of
             this Agreement and shall be binding upon the party whose counsel transmits the
             signature page by facsimile or email.



                                       PLAINTIFF:

                                          Alla Medvedeva


                                    ____________________________________
                                        Dated: November__, 2020


                                              23
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 25 of 30 PageID #: 2554




                waiver. modification or amendment, subject to any required Court approval. Any
                failure by any party to insist upon the stril:t performance by the other party of any
                of the provisions of this Agreement shall not be deemed a waiver of future
                perfonnance of the same provisions or of any of the other provisions of this
                Agreement, and such party, notwithstanding such failure, shall have the right
                thereafter to insist upon the specific performance of any and all of the provisions
                of this Agreement.

         (Q)    Change of Time Periods. The Parties may jointly request that the Court allow
                reasonable extensions of time to carry out any of the provisions of this Agreement
                without formally amending this Agreement. The time periods and/or dates
                described in this Agreement with respect to the giving of notices and hearings
                are subject to approval and change by the Court or by the written agreement
                of Class Counsel and Defendant's counsel, without notice to Class Members.

         (R)    Stay Pending Court Approval. The Parties agree to stay all proceedings in the
                Litigation, other than those proceedings necessary to carry out or enforce the
                terms and conditions of this Agreement. If, despite the Parties' best efforts, this
                Agreement should fail to become effective, the Parties will return to their prior
                positions in the Litigation. The Parties also agree to use their best efforts to seek
                the stay and dismissal of, and to oppose entry of any interim or final relief in
                favor of any Class Member in any other proceedings against any of the Releasees,
                which challenges the settlement or otherwise asserts or involves, directly or
                indirectly, a claim released in this action.

         (S)     When Agreement Becomes Effective; Counterparts. This Agreement shall
                 become effective upon its execution. The Parties may execute this Agreement in
                 counterparts, and execution in counterparts shall have the same force and effect as
                 if Plaintiff and Defendant had signed the same instrument. Plaintiff will be the
                 first party to execute this Agreement as a condition precedent to Defendant
                 executing it.

          (T)    Facsimile/Electronic Signatures. Any party may execute this Agreement b'v
                 causing its counsel to sign on the designated signature block below and        ·
                 transmitting that signature page via facsimile or email to counsel for the other
                 party. Any signature made and transmitted by facsimile or email for the purpose
                 of executing this Agreement shall be deemed an original signature for purposes of
                 this Agreement and shall be binding upon the party whose counsel transmits the
                 signature page by facsimile or email.



                                           PLAINTIFF:

                                               Alla Medvedeva




                                              Dated:


                                                    23




                                                                      Scanned with CamScanner
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 26 of 30 PageID #: 2555
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 27 of 30 PageID #: 2556




                                         FOR DEF    DA T:

                                           By: - - - - - - - - - - - - -


                                           Title:

                                           Dated:   ovember_, 2020


                                         SAMUEL WEISS


                                              Dated: November_, 2020




     BY COUNSEL:

        CLASS COUNSEL




          Dated: November.b.._, 2020

        DEFENDANT'S COUNSEL

          Naness, Chaiet & Naness, LLC

          By: - - - -- - - - - - -
              William Matthew Groh


          Dated: November_, 2020




                                               24
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 28 of 30 PageID #: 2557




                                            Exhibit A

             Allocation of Net Settlement Fund to be Paid to Each Class Member
            (Computation of each Class Member’s Individual Settlement Amount)

 I.    The Settlement Administrator with the Parties’ input and assistance will divide the Net
       Settlement Fund among seven (7) claims:

       1.      25% of the Net Settlement Fund will be allocated to the claims related to the alleged
               January 1, 2015 change in the federal companionship exemption under the FLSA
               (the “First Claim Allocation”);

       2.      20% of the Net Settlement Fund will be allocated to the claims related to the alleged
               failure to pay for all hours worked (the “Second Claim Allocation”);

       3.      5% of the Net Settlement Fund will be allocated to the claims for alleged unpaid
               travel time between multiple worksites during the same workday (the “Third Claim
               Allocation”);

       4.      20% of the Net Settlement Fund will be allocated to the claims for alleged hours
               relating to live-in shifts (the “Fourth Claim Allocation”);

       5.      5% of the Net Settlement Fund will be allocated to the claims related to the alleged
               failure to provide Wage Theft Protection Act-compliant notice and
               acknowledgement of pay rate and other items (the “Fifth Claim Allocation”);

       6.      5% of the Net Settlement Fund will be allocated to the claims related to the alleged
               failure to provide Wage Theft Protection Act-compliant pay statements (the “Sixth
               Claim Allocation”); and

       7.      20% of the Net Settlement Fund will be allocated to the claims related to the alleged
               failure to provide all amounts and/or benefits required under the New York Wage
               Parity Law (the “Seventh Claim Allocation”).

 II.   The Settlement Administrator will then determine each Class Member’s share of the First
       Claim Allocation, Second Claim Allocation, Third Claim Allocation, Fourth Claim
       Allocation, Fifth Claim Allocation, Sixth Claim Allocation, and/or Seventh Claim
       Allocation as follows:

       1.      Each Class Member’s share of the First Claim Allocation, if any, will be determined
               by dividing the total number of overtime hours the Class Member worked as a home
               health aide for Defendant from January 1, 2015 through October 16, 2015, by the
               total number of overtime hours all Class Members worked as home health aides for
               Defendant from January 1, 2015 through October 16, 2015, and then multiplying
               this quotient by the amount of the First Claim Allocation (the result being the “First
               Claim Share”);




                                                 i
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 29 of 30 PageID #: 2558




       2.    Each Class Member’s share of the Second Claim Allocation, if any, will be
             determined by dividing the total number of weeks worked by the Class Member as
             a home health aide for Defendant during the Covered Period, by the total number
             of weeks worked by all Class Members as home health aides for Defendant during
             the Covered Period, and then multiplying this quotient by the amount of the Second
             Claim Allocation (the result being the “Second Claim Share”);

       3.    Each Class Member’s share of the Third Claim Allocation, if any, will be
             determined by dividing the total number of weeks worked by the Class Member as
             a home health aide for Defendant during the Covered Period, by the total number
             of weeks worked by all Class Members as home health aides for Defendant during
             the Covered Period, and then multiplying this quotient by the amount of the Third
             Claim Allocation (the result being the “Third Claim Share”);

       4.    Each Class Member’s share of the Fourth Claim Allocation, if any, will be
             determined by dividing the total number of “live-in” daily shifts worked by the Class
             Member as a home health aide for Defendant during the Covered Period, by the total
             number of “live-in” daily shifts worked by all Class Members as home health aides
             for Defendant during the Covered Period, and then multiplying this quotient by the
             amount of the Fourth Claim Allocation (the result being the “Fourth Claim Share”);

       5.    Each Class Member’s share of the Fifth Claim Allocation, if any, will be
             determined by:

             a.     dividing the total number of weeks worked by the Class Member as a home
                    health aide for Defendant from September 29, 2011 through February 26,
                    2015, by the total number of weeks worked by all Class Members as home
                    health aides for Defendant from September 29, 2011 through February 26,
                    2015, and then multiplying this quotient by one-fourth (1/4) of the amount
                    of the Fifth Claim Allocation;

             b.     dividing the total number of weeks worked by the Class Member as a home
                    health aide for Defendant from February 27, 2015 through the last day of
                    the Covered Period, by the total number of weeks worked by all Class
                    Members as home health aides for Defendant from February 27, 2015
                    through the end of the Covered Period, and then multiplying this quotient
                    by three-fourths (3/4) of the amount of the Fifth Claim Allocation;

             c.     the sum of the amount calculated under Section II(5)(a) for each Class
                    Member, plus the amount calculated under Section II(5)(b) for that Class
                    Member, will be that Class Member’s “Fifth Claim Share”;

       6.    Each Class Member’s share of the Sixth Claim Allocation, if any, will be
             determined by:

             a.     dividing the total number of weeks worked by the Class Member as a home
                    health aide for Defendant from September 29, 2011 through February 26,
                    2015, by the total number of weeks worked by all Class Members as home


                                               ii
Case 1:17-cv-05739-LB Document 138-1 Filed 11/07/20 Page 30 of 30 PageID #: 2559




                      health aides for Defendant from September 29, 2011 through February 26,
                      2015, and then multiplying this quotient by one-fourth (1/4) of the amount
                      of the Sixth Claim Allocation;

               b.     dividing the total number of weeks worked by the Class Member as a home
                      health aide for Defendant from February 27, 2015 through the last day of
                      the Covered Period, by the total number of weeks worked by all Class
                      Members as home health aides for Defendant from February 27, 2015
                      through the end of the Covered Period, and then multiplying this quotient
                      by three-fourths (3/4) of the amount of the Sixth Claim Allocation;

               c.     the sum of the amount calculated under Section II(6)(a) for each Class
                      Member, plus the amount calculated under Section II(6)(b) for that Class
                      Member, will be that Class Member’s “Sixth Claim Share”; and

        7.     Each Class Member’s share of the Seventh Claim Allocation, if any, will be
               determined by dividing the total number of weeks worked by the Class Member as
               a home health aide for Defendant during the Covered Period, by the total number
               of weeks worked by all Class Members as home health aides for Defendant during
               the Covered Period, and then multiplying this quotient by the amount of the Seventh
               Claim Allocation (the result being the “Seventh Claim Share”).

 III.   The Settlement Administrator will then determine each Class Member’s “Percentage
        Allocation Number” as follows:

        1.     summing that Class Member’s First Claim Share, Second Claim Share, Third Claim
               Share, Fourth Claim Share, Fifth Claim Share, Sixth Claim Share, and Seventh
               Claim Share (if any);

        2.     aggregating the sum of all Class Members’ First Claim Shares, Second Claim
               Shares, Third Claim Shares, Fourth Claim Shares, Fifth Claim Shares, Sixth Claim
               Shares, and Seventh Claim Shares (if any); and

        3.     dividing the sum calculated in Section III(1) by the aggregated sum calculated in
               Section III(2) (each Class Member’s “Percentage Allocation Number” will be
               expressed as a percentage).

 IV.    The Settlement Administrator will then determine each Class Member’s “Individual
        Settlement Amount” by multiplying that Class Member’s “Percentage Allocation Number”
        by the Net Settlement Fund.




                                               iii
